Exhibit 10.3

 

Re: Account Number CP 73860 (the “Account”)

 

ADDENDUM TO CREDIT LINE AGREEMENT

 

The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Credit Corp. (the “Lender”) with respect to certain
assets held through the above- referenced discretionary corporate cash
management Account with UBS Financial Services Inc. (the “Firm”). The party
signing this Addendum as Client where indicated below (the “Client”) understands
and agrees that, notwithstanding anything to the contrary contained in either
the Credit Line Agreement (including, without limitation, Section 19 of the
Credit Line Agreement) or the existing Corporate Cash Management Account
Agreement applicable to the Account (the “Account Agreement”), the terms of the
Credit Line Agreement supplement, but do not replace, the existing Account
Agreement as follows: (i) the terms of the Credit Line Agreement (as amended
from time to time in accordance with its terms) shall govern with respect to any
matters, issues or disputes related directly to, or arising directly from, the
extension of credit and/or the status of Client as borrower and the Lender as
lender pursuant to the Credit Line Agreement (e.g., matters relating to the loan
account(s) established at the Lender pursuant to the Credit Line Agreement, the
terms of any borrowing or extension of credit under the Credit Line Agreement,
and/or the indemnification of the Lender as a lender); and (ii) the terms of the
Account Agreement (as amended from time to time in accordance with its terms)
shall govern with respect to all other matters (e.g., matters relating to the
Account established at the Firm pursuant to the Account Agreement, the Firm’s
trading authority and activities and/or the indemnification of the Firm for the
services it provides under the Account Agreement).

 

Without limiting the generality of the foregoing, Client further understands and
agrees that:

 

(A)      The Account remains a discretionary account, as described in Section 5
of the Account Agreement, and the Firm will continue to exercise investment
discretion over the assets in the Account as provided in the Account Agreement.

 

(B)        If applicable, Client may continue to receive Financial Advisor
Reports with respect to the Account, as described in Section 9 of the Account
Agreement, and Client’s receipt of such reports remains subject to the
provisions of Section 9 of the Account Agreement.

 

(C)        Solely with respect to disputes arising out of the extension of
credit and/or the status of Client as borrower and the Lender as lender pursuant
to the Credit Line Agreement, the choice of law provisions of Section 13 of the
Credit Line Agreement and the dispute resolution provisions of Section 17 of the
Credit Line Agreement shall govern. With respect to any other disputes relating
to the Account, the choice of law provisions of Section 26 of the Account
Agreement and the dispute resolution provisions of Section 27 of the Account
Agreement shall continue to govern.

 

[Remainder of page intentionally left blank]
[Signature page follows]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed this          day of                                ,
                          

 

Client’s Name:  Five Star Quality Care, Inc.

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------